Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                    No. 04-14-00708-CV

                       IN THE MATTER OF G.L.R. Jr., A Juvenile

                     From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2014-JUV-01095
                        The Honorable Lisa Jarrett, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant G.L.R. Jr. because he is indigent.

      SIGNED July 22, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice